DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received July 26, 2022: 
Claims 1 and 6-13 are pending. Claims 2-5 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,023,505) in view of Matsumoto et al. (US 2014/0045031), Wang et al. (CN10504150A) and Hwang et al. (US2014/0131630). The English machine translation of Wang et al. is attached and is referenced below.
Regarding Claim 1, Kim et al. teaches a separator (Fig. 1, #10) for an electrochemical device such as a secondary battery (i.e. rechargeable battery) (Col. 1, lines 17-18), where the separator comprises a porous substrate (Fig. 1, #1) and a porous coating layer (i.e. heat resistance layer) formed of inorganic particles (Fig. 1, #3) and a binder polymer (Fig. 1, #5) on a surface of the porous substrate (Col. 12, lines 11-16) (i.e. a porous substrate and a heat resistance layer on at least one surface of the porous substrate), wherein the binder polymer includes acryl-based copolymer (Col. 2, lines 56-57) (i.e. the heat resistance layer comprises an acryl-based copolymer) and the binder polymer also may include cyanoethyl polyvinylalcohol (Col 4., lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).
Kim et al. does teach inorganic particles in the porous coating layer (Col. 4, lines 8-33).
Kim et al. does not teach the porous coating layer (i.e. heat resistance layer) comprising a sheet-shaped inorganic particle.
However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) which include clays such as talc (Para. [0045], lines 1-9) (i.e. the sheet-shaped inorganic particle is selected from talc) and the particle size (i.e. particle diameter) is about 0.01 micrometers to about 15 micrometers (Para. [0052]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like shape of the fine organic particles is preferable as it can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery, therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
Kim et al. further teaches the acryl-based copolymer including (meth)acrylate (Col. 2, lines 56-66), (meth)acrylic acid (Col. 3, lines 33-34), (meth)acrylonitrile (Col. 3, line 30) (i.e. a cyano group-containing unit) and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group-containing unit), where the acryl-based copolymer monomer unit derived from (meth)acrylic acid (Col. 3, lines 33-34), and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group) (i.e. Chemical Formula 7, where f = 1 and L8 = C1 alkylene, e = 1 and L7 = -C(=O)NH-, and R7 is a hydrogen atom), wherein the second monomer (which is the cited (meth)acrylonitrile, or cyano group-containing unit) is 30 to 60 parts by weight (Col 3., line 1-2, line 30), (i.e. 30 to 60 mass%) which would be expected to overlap (when converting mass% to mol% with the cited sulfonate group-containing unit (which has a molar mass of about 207 g/mol), a (meth)acrylic acid (with a molar mass of about 86 g/mol), and a (meth)acrylonitrile (with a molar mass of about 67 g/mol, cyano group-containing unit), the mol% for the cyano group containing unit would be expected to be a little higher than 30-60% (the mass%) and thus still be expected to overlap with (or be close to)  the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Furthermore, Kim et al. teaches the content of the first monomer unit (i.e. the (meth)acrylic acid) and the second monomer (i.e. the sulfonate group-containing unit) are amounts used to optimize the packing density of the layer and adhesive strength of the layer (Col. 7, lines 37-52), thus the amounts are recognized as result effective variables (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05(II)). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kim et al. as modified by Matsumoto et al. does not explicitly teach the acryl-based copolymer is represented by Chemical Formula 11 of the instant claim.  
	However, Wang et al. teaches polymer B which comprises the structural formula: 

    PNG
    media_image1.png
    157
    472
    media_image1.png
    Greyscale

wherein R 1 is an H atom, R2 is a carboxyl group, R3 is an H atom, R4 is an ester substituent, R5 is an H atom and R6 is a sulfonate substituent (Para. [0014]) and the third monomer has a potassium salt (i.e. M is an alkali metal of potassium) (Para [0018]), reading on Chemical Formula 11 as R11-R14 are each a hydrogen atom, x, y, c, and d are zero (thus L1, L2, L5 and L6 are not required).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Matsumoto to incorporate the teaching of the polymer of Wang et al., as it would provide improved thermal properties (Para. [0005]). Further, Kim teaches an acryl-based copolymer forming a coating layer of the separator comprising Chemical Formula 4 (Col. 3, line 30) providing thermal stability (Col. 4, lines 54-64), and thus it would be obvious to combine the composition of Wang et al. as it also is useful for providing thermal stability (Para. [0005], [0029]). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP 2144.06(I). It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both inventions address the problem of heat resistance/thermal stability  Kim – Col. 4, lines 54-64 and Wang et al. – (Para. [0005], [0029]).
Kim et al. as modified by Matsumoto et al.  and Wang et al. does not explicitly teach a substitution of the alkali metal.
However, Hwang et al. teaches a polymer for a lithium secondary battery (Para. [0009-0011]) wherein the polymer composition may be used as a separator (Para. [0132]) wherein the polymer contains an alkali metal and a substitution degree with an alkali metal may be from about 0.4 to about 1.0 (Para. [(0075]) (overlapping with the claimed range) and examples within the claimed range, for example 0.8 (Para. [0236] and Figs. 5 and 6) and the alkali metal is lithium (Para. [0075)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. by Matsumoto et al. and Wang et al. to incorporate the teaching of the substitution degree of the alkali metal, as it would achieve a desirable amount of sites substituted with alkali metal to the total number of available alkali metal sites (Para. [0124-0128]), obtaining a desirable ion conductivity (Para. [0098]).
	Regarding the glass transition temperature of the acryl-based copolymer, as Wang et al. teaches the composition acryl-based copolymer of Chemical Formula 11 of the instant claim (Para. [0014]), the glass transition temperature as claimed (about 210 degrees Celsius to about 280 degrees Celsius) is necessarily present. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(II). 
Regarding Claim 6, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the porous coating layer (i.e. heat resistance layer) comprising cyanoethyl polyvinylalcohol (Col 4. Lines 5-6) (i.e. the polyvinyl alcohol-based polymer comprises modified polyvinyl alcohol).
8.	Regarding Claim 7, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Modified Kim et al. does not teach a sheet-shaped inorganic particle where the average thickness is about 10 nanometers to about 500 nanometers.
However, Matsumoto et al. does teach the sheet-shaped inorganic particle as explained in Claim 1 above, wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the ratio of maximum length to the thickness of the plate-like particle is 10:1-50:1, and the longer side and the shorter side of the particle may be the same (Para. [0050], lines 9-10). Therefore if particle diameter is 5 micrometers (the particle size is about 0.01 micrometers to about 15 micrometers) (Para. [0052]), maximum length is also 5 micrometers. With a ratio of 10:1, the thickness would be 0.5 micrometers or 500 nanometers, and if the maximum length were 0.1 micrometers, the thickness would be 10 nanometers. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like shape of the fine organic particles is preferable as it can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery. Matsumoto et al. further teaches plate-like particles having an aspect ratio of the ratio of the maximum length to the thickness of the plate-like particle, as described above, allows the effect of preventing shorting to be produced more effectively (Para. [0050]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
9.	Regarding Claim 8, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. does not teach a sheet-shaped inorganic particle wherein a specific surface area is about 1 m2/g to about 50 m2/g.
However, Matsumoto et al. does teach the fine particles (i.e. sheet-shaped inorganic particle) having a specific surface area of 30 m2/g or less and 1 m2/g or more (Para. [0054]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like shape of the fine organic particles is preferable as it can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery. Matsumoto et al. further teaches fine particles having a specific surface area larger than 30 m2/g, the organic binder for favorably binding the fine particles together and binding the fine particles and a base material or an electrode together tends to be required more which may cause a battery, when being formed, to have poor output characteristics (Para. [0054]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
10.	Regarding Claim 9, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14) (i.e. the weight percent of the binder polymer is about 2 wt% to about 23 wt%, as 2/102 is about 2 wt% and 30/130 is about 27 wt%). Then, a content of the isocyanate-based crosslinking agent may be 0.1 to 10 parts by weight based on 100 parts by weight of the acryl-based copolymer (Col. 3, lines 6-8), therefore the acryl-based copolymer wt% of the total binder polymer is about 91 wt% to about 99.9 wt% (100 parts acryl / 110 parts total binder polymer is about 91 wt% and 100 parts acryl / 100.1 parts total binder polymer is about 99.9 wt%). Therefore the wt% of the acryl-based wt% of the total weight of the porous coating layer (i.e. heat-resistance layer) will be about 2 wt% to about 23 wt% (Maximum: 99.9 wt% of 30 parts of binder = 29.97, 29.97 / 130 = about 23 wt%) (Minimum: 91 wt% of 2 = 1.82, 1.82/102 = about 2 wt%), and thus is overlapping with the range of the current claim language. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
11.	Regarding Claim 10, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
	Kim et al. does teach the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).
Kim et al. does not teach the amount of polyvinyl alcohol-based polymer added. However the Office sets forth that the discovery of the optimum or workable range by routine experimentation is obvious. See MPEP 2144.05(II)(A).
12.	Regarding Claim 11, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14); thus, if the binder polymer is 2 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 98 wt% (100/102).  If the binder polymer is 30 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 77 wt% (100/130), therefore the range is about 77 wt% to about 98 wt% for the inorganic particle based on total weight of the coating layer (i.e. heat resistance layer), which overlaps with the range in current claim language. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
13.	Regarding Claim 12, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a porous coating layer with a thickness that is 0.5 to 10 micrometers (Col. 4, line 36-37).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
14.	Regarding Claim 13, Kim et al. as modified by Matsumoto et al., Wang et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium secondary battery (i.e. rechargeable lithium battery) (Col. 17 lines 55) comprising an anode and a cathode (a positive electrode and a negative electrode) (Col. 17 lines 55-60) and a separator for the lithium secondary battery (Col. 17 lines 55-56), between the anode and the cathode (Col. 17 lines 55-60) (i.e. between the positive electrode and the negative electrode). 
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicant argues Wang fails to disclose a glass transition temperature of the cited polymer B and Kim discloses a glass transition temperature range below the claimed glass transition temperature and thus, an acryl-based copolymer having the physical properties recited in amended claim 1 is not disclosed anywhere in the cited references.
Examiner respectfully disagrees. Wang et al. teaches the composition acryl-based copolymer of Chemical Formula 11 of the instant claim (Para. [0014]), and thus the glass transition temperature as claimed (about 210 degrees Celsius to about 280 degrees Celsius) is necessarily present. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(II). Regarding the glass transition temperature in Kim et al., A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123.  Additionally, the teaching of the glass transition temperature in Kim does not constitute a teaching away because Kim does not criticize, discredit or discourage of the claimed glass transition temperature. 
Applicant argues the cited references do not disclose, teach or suggest the features of a separator exhibiting excellent adherence, heat resistance, air permeability and oxidation resistance by having a glass transition temperature within the cited range.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a separator exhibiting excellent adherence, heat resistance, air permeability and oxidation resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Applicant argues the technical field of Wang is completely different form that of the present application and thus, Wang is non-analogous art. 
In response to applicant's argument that the Wang reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wang addresses the problem of heat resistance/thermal stability ( (Para. [0005], [0029]), which the applicant aims to improve (see instant specification Para. [0005]). Thus, Wang is reasonably pertinent to the particular problem with which the applicant was concerned. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729